Title: To Thomas Jefferson from George Muter, 5 February 1781
From: Muter, George
To: Jefferson, Thomas


War Office, 5 Feb. 1781. Lt. Col. Edmonds [Elias Edmunds] of the state artillery regiment is in Richmond for two days and desires to know if TJ has any orders respecting the regiment. Edmunds cannot make a return of the regiment, but his adjutant can, and Muter has written the adjutant for that purpose. One company of the regiment is serving with the southern army under Capt. [Christopher] Roane, whom Edmunds recommends strongly for continuation in service. “He also recommends Lt.Browne of the state artillery (who is now in town) to be employed as an assistant Commissary of military stores for the state, and to be instructed by Capt. Grear [Groar].” Browne is willing to undertake the post and “desirous of being instructed.”
